PER CURIAM.
Appellant seeks reversal of an order summarily denying his motion for relief under Criminal Rule 1, F.S.A. Ch. 924 Appendix. In denying the motion the trial Judge found and recited “that the movant was represented by counsel of his own choosing [at the trial] in this cause and also the petition does not state grounds for relief.” We have examined the several grounds set forth in the petition in the light of the record and the briefs, and are of the opinion that no error was committed in denying the petition. See Leach v. State, Fla.1961, 132 So.2d 329; Milton v. Cochran, Fla.1962, 147 So.2d 137; Gore v. State, Fla.App.1964, 163 So.2d 37; Hoffman v. State, Fla.App.1964, 169 So.2d 38.
Affirmed.